Exhibit 10.3

[Dealer Name and Address]

[____________], 2018

 

To: Q2 Holdings, Inc.

13785 Research Blvd, Suite 150

Austin, Texas 78750

Attention:          Jennifer Harris, Chief Financial Officer

Telephone No.: (512) 682-4581

Facsimile No.:  (512) 342-1999

 

Re: [Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Q2 Holdings, Inc. (“Company”) to
[Dealer] (“Dealer”) as of the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. Each party further agrees that this
Confirmation together with the Agreement evidence a complete binding agreement
between Company and Dealer as to the subject matter and terms of the Transaction
to which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. The Transaction shall be the only transaction under the
Agreement. If there exists any ISDA Master Agreement between Dealer and Company
or any confirmation or other agreement between Dealer and Company pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and Company,
then, notwithstanding anything to the contrary in such ISDA Master Agreement,
such confirmation or agreement or any other agreement to which Dealer and
Company are parties, the Transaction shall not constitute a “Transaction” or
“Specified Transaction” as defined in any such existing or deemed to be existing
ISDA Master Agreement between Dealer and Company, and the occurrence of an Event
of Default, Termination Event or other event under this Transaction shall not,
by itself, give rise to any right or obligation under any other ISDA Master
Agreement or other agreement or deemed agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

  

Trade Date:

   [__________], 2018

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date



--------------------------------------------------------------------------------

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer

Shares:

   The common stock of Company, par value USD 0.0001 per share (Exchange symbol
“QTWO”)

Number of Warrants:

   [_______]1. For the avoidance of doubt, the Number of Warrants shall be
reduced by any Warrants exercised or deemed exercised hereunder. In no event
will the Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD [______].    Notwithstanding anything to the contrary in the Agreement,
this Confirmation or the Equity Definitions, in no event shall the Strike Price
be subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD [______]2, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

   USD [______]

Premium Payment Date:

   [__________], 2018

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Procedures for Exercise.

  

Expiration Time:

   The Valuation Time

 

 

1  This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by
(ii) the initial Conversion Rate, multiplied by (iii) the applicable percentage
for Dealer (if applicable).

2  Insert the greater of (i) book value of the Shares on the Trade Date and
(ii) the market value of the Shares on the Trade Date (i.e., the closing price
of the Shares on the night of pricing).

 

2



--------------------------------------------------------------------------------

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 80th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

First Expiration Date:

   May 15, 2023 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded to the nearest whole number, subject to adjustment
pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
(A) clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and
(B) the words “or (iii) an Early Closure.” therein with “(iii) an Early Closure,
or (iv) a Regulatory Disruption; in each case, that the Calculation Agent
determines is material.”

 

3



--------------------------------------------------------------------------------

   Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, based upon advice of counsel, determines makes it
appropriate, with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures, for Dealer to refrain from or
decrease any market activity in connection with the Transaction. Bank shall
notify Company in writing as soon as reasonably practicable that a Regulatory
Disruption has occurred setting forth in reasonable detail the basis for such
Regulatory Disruption.

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
commercially reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.    The
Share Delivery Quantity shall be delivered by Company to Dealer no later than
12:00 noon (New York City time) on the relevant Settlement Date.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

4



--------------------------------------------------------------------------------

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page QTWO <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent in a commercially
reasonable manner using, if practicable, a volume-weighted average method).
Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day and
(ii) the Calculation Agent determines that such Expiration Date shall be an
Expiration Date for fewer than the Daily Number of Warrants, as described above,
then the Settlement Price for the relevant Valuation Date shall be the
volume-weighted average price per Share on such Valuation Date on the Exchange,
as determined by the Calculation Agent in a commercially reasonable manner based
on such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event. The Settlement Price will be determined
without regard to after-hours trading or any other trading outside of the
regular trading session trading hours.

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.  Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make

 

5



--------------------------------------------------------------------------------

   adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement and the
composition of the Shares. Notwithstanding the foregoing, any cash dividends or
distributions on the Shares, whether or not extraordinary, shall be governed by
Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions. For the avoidance of doubt, Calculation Agent Adjustment
and the provisions in Section 9(f) of this Confirmation shall continue to apply
until the obligations of the parties (including any obligations of Company
pursuant to Section 9(p)(ii) of this Confirmation) under the Transaction have
been satisfied in full.

Extraordinary Events applicable to the Transaction:

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that also becomes the Company under
the Transaction following such Merger Event or Tender Offer”.

Consequence of Merger Events:

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or the provisions of Section 9(h)(ii)(B)
will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Component Adjustment (Calculation Agent Determination); provided that the
Dealer may in its reasonable discretion elect Cancellation and Payment for all
or any portion of the Transaction if Component Adjustment would not produce a
commercially reasonable result.

 

6



--------------------------------------------------------------------------------

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or the provisions of Section 9(h)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may” and the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants
whether within a commercially reasonable (as determined by the Calculation
Agent) period of time prior to or after the Announcement Event,” and (z) for the
avoidance of doubt, the Calculation Agent may determine whether the relevant
Announcement Event has had a material effect on the Transaction (and, if so,
adjust the terms of the Transaction accordingly) on one or more occasions on or
after the date of the Announcement Event up to, and including, the Expiration
Date, any Early Termination Date and/or any other date of cancellation, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by any entity of (x) an Announcement Date in
respect of a Merger Event or Tender Offer or any transaction or event or series
of transactions and/or events that, if completed, would

 

7



--------------------------------------------------------------------------------

   constitute a Merger Event or Tender Offer, (y) any potential acquisition by
Company and/or its subsidiaries where the aggregate consideration exceeds 30% of
the market capitalization of Company as of the date of such announcement (an
“Acquisition Transaction”) or (z) the intention to enter into a Merger Event or
Tender Offer or an Acquisition Transaction, (ii) the public announcement by
Company of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or an Acquisition Transaction or (iii) any subsequent public
announcement by any entity of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention), as determined by the Calculation Agent (any event
described in clause (i), (ii) or (iii), an “Announcement Event”). For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof,; and (iv) inserting the word “potential” following
the words “in the case of a” at the beginning of clauses (i) and (ii) therein.

Modified Calculation Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with
Section 12.2(e)(i) of the Equity Definitions would result in Company being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Company and the issuer of the Shares shall, prior to
the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as

 

8



--------------------------------------------------------------------------------

   requested by Dealer that Dealer has determined, in its commercially
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to the Transaction, as adjusted under Section 12.2(e)(i)
of the Equity Definitions, and to preserve its hedging or hedge unwind
activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer, and if such conditions are not met
or if the Calculation Agent determines that no adjustment that it could make
under Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) adding the phrase “and/or Hedge Position” after
the word “Shares” in clause (X) and (iii) replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or
(y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

 

9



--------------------------------------------------------------------------------

Hedging Disruption:

   Applicable; provided that:   

(i)    Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   0 basis points until February 15, 2023 and 25 basis points.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that Dealer shall
make all determinations required by this Transaction in good faith and in a
commercially reasonable manner.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.  Calculation Agent.

   Dealer; provided that (i) if an Event of Default as a result of
Section 5(a)(vii) of the Agreement has occurred and is continuing with respect
to Dealer, then the Company shall have the right to designate a Calculation
Agent that is a leading recognized dealer in equity derivatives (as determined
in good faith by the Company) for so long as such Event of Default is continuing
and (ii) Calculation Agent shall make all calculations, adjustments and
determinations required pursuant to this Transaction, in a commercially
reasonable manner.

 

10



--------------------------------------------------------------------------------

   Whenever the Calculation Agent is called upon to make a determination,
calculation or adjustment pursuant to the terms of this Confirmation or the
Equity Definitions to take into account the effect of an event, the Calculation
Agent shall make such determination, calculation or adjustment by reference to
the effect of such event on a hypothetical equity derivatives dealer with the
Calculation Agent assuming that such hypothetical equity derivatives dealer
maintains a commercially reasonable Hedge Position in respect of the
Transaction.

 

5. Account Details.

 

  (a) Account for payments to Company:

Bank:           Wells Fargo Bank N.A.

ABA#:         121000248

Acct No.:     4977067677

Beneficiary: Q2 Holdings, Inc.

Ref:              [Include name of sender]

Account for delivery of Shares from Company:

American Stock Transfer and Trust Company

Q2 Holdings, Inc. Treasury Account

A/C # 0000010125

13785 Research Blvd

Suite 150

 

  (b) Account for payments to Dealer:

[Bank:          [____________]

ABA#:         [____________]

Acct No.:      [____________]

Beneficiary: [____________]

Ref:              [____________]]

Account for delivery of Shares to Dealer:

To be provided by Dealer

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [________]

 

11



--------------------------------------------------------------------------------

7. Notices.

 

  (a) Address for notices or communications to Company:

Q2 Holdings, Inc.

Attention:          Jennifer Harris, Chief Financial Officer

Telephone No.: (512) 682-4581

Facsimile No.:  (512) 342-1999

 

  (b) Address for notices or communications to Dealer:

[[_______________]

Attention:          [____________]

Telephone No.: [____________]

Facsimile No.:   [____________]]

 

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”), dated as of February 21,
2018, between Company and Morgan Stanley & Co. LLC, J.P. Morgan Securities LLC
and Stifel, Nicolaus & Company, Incorporated, as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein. Company
hereby further represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any applicable
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d)

A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which

 

12



--------------------------------------------------------------------------------

  may include Net Share Settlement in lieu of cash) and otherwise as
contemplated by the terms of the Warrants following the exercise of the Warrants
in accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights. Company represents and
warrants to Dealer that the Maximum Number of Shares is equal to or less than
the number of authorized but unissued Shares of Company that are not reserved
for future issuance in connection with transactions in the Shares (other than
the Transaction) on the date of the determination of the Maximum Number of
Shares (such Shares, the “Available Shares”). Company shall not take any action
to decrease the number of Available Shares below the Maximum Number of Shares.

 

  (e) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (g) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.

 

  (h) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares
under this Transaction or in connection with commercially reasonable Hedging
Activities.

 

  (i) Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

  (j) Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

 

  (k) Company understands that notwithstanding any other relationship between
Company and Dealer and its affiliates, in connection with this Transaction and
any other over-the-counter derivative transactions between Company and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

  (l) On the Trade Date and the Premium Payment Date (i) the assets of Company
at their fair valuation exceed the liabilities of Company, including contingent
liabilities, (ii) the capital of Company is adequate to conduct the business of
Company and (iii) Company has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature.

 

13



--------------------------------------------------------------------------------

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation [; provided that with respect to any “agreement
or instrument” referred to in Section 8(a)(ii), such opinion shall only refer to
each of the material agreements that would be required to be listed as exhibits
to the Company’s Annual Report on Form 10-K if such report was filed as of the
date of such counsel’s opinion. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b) Repurchase Notices. Company shall, at least one Exchange Business Day
prior to any day on which Company effects any repurchase of Shares, give Dealer
a written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than [__]3 million (in the case
of the first such notice) or (ii) thereafter more than [__]4 million less than
the number of Shares included in the immediately preceding Repurchase Notice.
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages, liabilities,
expenses or fees referred to therein, then Company under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages, liabilities, expenses or fees. The remedies provided for in
this paragraph are not

 

3  Insert the number of Shares outstanding that would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by 0.5%.

4 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by a further 0.5% from the threshold for the first
Repurchase Notice.

 

14



--------------------------------------------------------------------------------

  exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all but not less than
all of its rights or obligations under the Transaction to any Affiliate of
Dealer that (i) is a nationally recognized dealer in equity derivatives similar
to the Transaction and (ii) has a long-term issuer rating that is equal to or
better than Dealer’s credit rating at the time of such transfer or assignment if
the following conditions are satisfied (the “Transfer Conditions”): (1) the
transferee agrees in writing with Dealer to be bound by the terms of this
Confirmation with respect to the transferred obligations; (2) as of the date of
such transfer, and giving effect thereto, the transferee will not be required to
withhold or deduct on account of Tax from any payments under the Agreement or
will be required to gross up for such Tax under Section 2(d)(i)(4) of the
Agreement; (3) as of the date of such transfer, and giving effect thereto,
Company will not be required to gross up for such Tax under Section 2(d)(i)(4)
of the Agreement; (4) no Event of Default where Dealer is the Defaulting Party
or Termination Event where Dealer is the sole Affected Party has occurred and is
continuing at the time of the transfer, and no Event of Default or Termination
Event will occur with respect to Company, Dealer or the transferee as a result
of such transfer; (5) if to a transferee incorporated or organized in a
jurisdiction other than the United States or United Kingdom, after giving effect
to such transfer, no material adverse legal or regulatory consequence shall
result to Dealer, Company or the transferee as a result of such transfer; and
(6) Dealer shall have provided prompt written notice to Company of such
transfer. Dealer may transfer or assign all or any part of its rights or
obligations under the Transaction to any third party with the consent of the
Company (such consent not to be unreasonably withheld). If at any time at which
(A) the Section 16 Percentage exceeds 8.5%, (B) the Warrant Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and
(3) the Terminated Portion were the sole Affected

 

15



--------------------------------------------------------------------------------

  Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and
(B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance, but shall not be
discharged to the extent of any failure to perform any designated or delegated
obligation of Dealer under this Confirmation.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date (or, if any Deficit
Shares are owed pursuant to Section 9(p)(ii) of this Confirmation, such later
date on which Company’s obligations under this Transaction have been satisfied
in full), an ex-dividend date for a cash dividend or distribution occurs with
respect to the Shares (an “Ex-Dividend Date”), then the Calculation Agent will
adjust any of the Strike Price, Number of Warrants, Daily Number of Warrants
and/or any other variable relevant to the exercise, settlement or payment of the
Transaction to preserve the fair value of the Warrants after taking into account
such dividend or distribution.

 

  (g) [Dealer agency language to come, if applicable]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

16



--------------------------------------------------------------------------------

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii) (1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will, in a
commercially reasonable manner, determine the Cancellation Amount payable by one
party to the other.” and (4) deleting clause (X) in the final sentence.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination

 

17



--------------------------------------------------------------------------------

  Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Warrants equal to the number of Warrants
included in the terminated portion of the Transaction, and (b) for the avoidance
of doubt, the Transaction shall remain in full force and effect except that the
Number of Warrants shall be reduced by the number of Warrants included in such
terminated portion:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its wholly owned subsidiaries and its and their
employee benefit plans, has become the direct or indirect “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of the Shares representing more
than 50% of the voting power of the Shares.

 

  (B) Consummation of (I) any recapitalization, reclassification or change of
the Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s wholly owned
subsidiaries.

 

  (C) The stockholders of Company approve any plan or proposal for the
liquidation or dissolution of Company.

 

  (D) The Shares cease to be listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The Nasdaq Global Market (or any of
their respective successors).

 

  (E) Default by Company or any of its significant subsidiaries (as defined
below) with respect to any mortgage, agreement or other instrument under which
there may be outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed in excess of $20.0 million (or its foreign
currency equivalent) in the aggregate of Company and/or any such significant
subsidiary, whether such indebtedness now exists or shall hereafter be created
(i) resulting in such indebtedness becoming or being declared due and payable
prior to its stated maturity or (ii) constituting a failure to pay the principal
or interest of any such indebtedness when due and payable (after the expiration
of all grace periods), upon required repurchase, upon declaration of
acceleration or otherwise.

A “significant subsidiary” is a subsidiary that is a “significant subsidiary” as
defined in Article 1, Rule 1-02 of Regulation S-X promulgated by the Securities
and Exchange Commission as in effect on the date of this Transaction; provided
that, in the case of a subsidiary that meets the criteria of clause (3) of the
definition thereof but not clause (1) or (2) thereof, such subsidiary shall not
be deemed to be a significant subsidiary unless the subsidiary’s income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle exclusive of amounts attributable to
any non-controlling interests for the last completed fiscal year prior to the
date of such determination exceeds $20.0 million.

 

18



--------------------------------------------------------------------------------

  (F) A final judgment or judgments for the payment in excess of $20.0 million
(or its foreign currency equivalent) (excluding any amounts covered by
insurance) in the aggregate rendered against Company or any of its subsidiaries,
which judgment is not discharged, bonded, paid, waived or stayed within 60 days
after (I) the date on which the right to appeal thereof has expired if no such
appeal has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

  (G) Dealer reasonably determines, based on the advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
commercially reasonable hedging activities will comply with applicable
securities laws, rules or regulations or related policies and procedures of
Dealer (whether or not such requirements, policies or procedures are imposed by
law or have been voluntarily adopted by Dealer but so long as such policies and
procedures would be generally applicable to counterparties similar to Company
and transactions similar to the Transaction), or Dealer, despite using
commercially reasonable efforts, is unable or reasonably determines that it is
impractical or illegal, to hedge its exposure with respect to the Transaction in
the public market without registration under the Securities Act or as a result
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

Notwithstanding the foregoing, any transaction or transactions set forth in
clause (A) or clause (B) above shall not constitute an Additional Termination
Event if (x) at least 90% of the consideration received or to be received by
holders of the Shares, excluding cash payments for fractional Shares and cash
payments made in respect of dissenters’ statutory appraisal rights, in
connection with such transaction or transactions consists of shares of common
stock that are listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares and cash payments made in respect
of dissenters’ statutory appraisal rights.

 

  (i) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under the
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to the
Transaction, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement. For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(i), in the
event of bankruptcy or liquidation of either Company or Dealer, neither party
shall have the right to set off any obligation that it may have to the other
party under the Transaction against any obligation such other party may have to
it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

19



--------------------------------------------------------------------------------

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

  (i) If (a) an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to the
Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Company’s control, or (iii) an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Company’s control), and if Company
would owe any amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or
any Cancellation Amount pursuant to Article 12 of the Equity Definitions (any
such amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment. Share Termination
Delivery Property:    A number of Share Termination Delivery Units, as
calculated by the Calculation Agent, equal to the relevant Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price (without giving effect to any discount pursuant to Section 9(k)(i)).

 

20



--------------------------------------------------------------------------------

Share Termination Unit Price:    The value to Dealer of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means. In
the case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(k)(i) below, the
Share Termination Unit Price shall be determined by the commercially reasonable
discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i). Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. Failure to Deliver:    Inapplicable

 

21



--------------------------------------------------------------------------------

Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

 

  (k) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make commercially reasonable adjustments to
settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements of a similar size, all reasonably acceptable to
Dealer. In the case of a Private Placement Settlement, Dealer shall determine
the appropriate commercially reasonable discount to the Share Termination Unit
Price (in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or premium to any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such

 

22



--------------------------------------------------------------------------------

  Restricted Shares to be delivered to Dealer hereunder; provided that in no
event shall such number exceed the Maximum Number of Shares. Notwithstanding
anything to the contrary in the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by Dealer to Company of such applicable discount or premium, as the case
may be, and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii) If Company elects to settle the Transaction pursuant to this clause (ii)
(a “Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of a similar size, all reasonably acceptable to Dealer.
If Dealer, in its commercially reasonable discretion, is not satisfied with such
procedures and documentation Private Placement Settlement shall apply. If Dealer
is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to Section 9(j) above or (y) the Settlement Date in
respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above). If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

  (iii)

Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to

 

23



--------------------------------------------------------------------------------

  remove, any legends referring to any such restrictions or requirements from
such Restricted Shares upon request by Dealer (or such affiliate of Dealer) to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder [and after taking into account any Shares deliverable to
Dealer under the letter agreement dated [                    ], 2018 between
Dealer and Company regarding Base Warrants (the “Base Warrant Confirmation”)]5,
(i) the Section 16 Percentage would exceed 8.5%, or (ii) the Share Amount would
exceed the Applicable Share Limit. Any purported delivery hereunder shall be
void and have no effect to the extent (but only to the extent) that, after such
delivery [and after taking into account any Shares deliverable to Dealer under
the Base Warrant Confirmation]6, (i) the Section 16 Percentage would exceed
8.5%, or (ii) the Share Amount would exceed the Applicable Share Limit. If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Company’s obligation to make such delivery shall not be
extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Dealer gives notice to
Company that, after such delivery, (i) the Section 16 Percentage would not
exceed 8.5%, and (ii) the Share Amount would not exceed the Applicable Share
Limit.

 

  (m) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (n) Governing Law; Waiver of Jury Trial. This Confirmation will be governed by
and construed in accordance with the laws of the State of New York (without
reference to choice of law doctrine). Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to the Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

5  Include in Additional Warrant Confirmation.

6 

Include in Additional Warrant Confirmation.

 

24



--------------------------------------------------------------------------------

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [                ]7 (the “Maximum Number
of Shares”) to Dealer in connection with the Transaction.

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares that are not reserved for other transactions
(such deficit, the “Deficit Shares”), Company shall be continually obligated to
deliver, from time to time, Shares or Restricted Shares, as the case may be, to
Dealer until the full number of Deficit Shares have been delivered pursuant to
this Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer to effect purchases of Shares
in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Company or
an affiliated purchaser of Company, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

7 

Insert Number Equal to Two times the Number of Shares on the Trade Date

 

25



--------------------------------------------------------------------------------

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Company
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (v) Early Unwind. In the event the sale of the [“Underwritten
Securities”]8[“Option Securities”]9 (as defined in the Purchase Agreement) is
not consummated with the Initial Purchasers for any reason, or Company fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and (i) the Transaction and all
of the respective rights and obligations of Dealer and Company under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other

 

8  Insert for Base Warrant Confirmation.

9 

Insert for Additional Warrant Confirmation.

 

26



--------------------------------------------------------------------------------

  party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date; provided that Company shall purchase
from Dealer on the Early Unwind Date all Shares purchased by Dealer or one or
more of its affiliates in connection with the Transaction at the then prevailing
market price. Each of Dealer and Company represents and acknowledges to the
other that, subject to the proviso included in this Section 9(v), upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (w) Payment by Dealer. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

  (x) Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (y) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Company and
Dealer.

 

  (z) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

27



--------------------------------------------------------------------------------

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Dealer.

Very truly yours,

 

[[DEALER] By: Authorized Signatory Name:]

Accepted and confirmed

as of the Trade Date:

Q2 Holdings, Inc.

 

By:  

                              

Authorized Signatory Name: